Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to a device with UV absorbing layer wherein the fourth optical material and the second optical material are the same material and wherein the fourth optical material and the second optical material are the same material, classified in G02B 5/283.
II. Claims 1, 2, and 4, drawn to a device with UV absorbing layer wherein the multiple layers of optical material comprise multiple alternating layers of a third optical material having a medium index of refraction and a fourth optical material having a second low index of refraction, wherein the medium index of refraction is between the second low index of refraction and the high index of refraction and wherein the thickness of multiple alternating layers are a combination of quarter wavelength thick and half wavelength thick layers, classified in G02B 5/283.
III. Claims 1, 2, and 5, drawn to a device with UV absorbing layer wherein the multiple layers of optical material comprise multiple alternating layers of a third optical material having a medium index of refraction and a fourth optical material having a second low index of refraction, wherein the medium index of refraction is between the second low index of refraction and the high index of refraction and wherein a top layer of the fourth optical material is a half wavelength thick, classified in G02B 5/283.
s 1, 2, and 6, drawn to a device with UV absorbing layer wherein the multiple layers of optical material comprise multiple alternating layers of a third optical material having a medium index of refraction and a fourth optical material having a second low index of refraction, wherein the medium index of refraction is between the second low index of refraction and the high index of refraction and wherein the third optical material is aluminum oxide, classified in G02B 5/283.
V. Claims 1, 2, and 7, drawn to a device with UV absorbing layer wherein the multiple layers of optical material comprise multiple alternating layers of a third optical material having a medium index of refraction and a fourth optical material having a second low index of refraction, wherein the medium index of refraction is between the second low index of refraction and the high index of refraction and wherein the fourth optical material is silicon oxide, classified in  G02B 5/283.
VI. Claims 1 and 8, drawn to a device with UV absorbing layer wherein the multiple layers of optical material comprise multiple alternating layers of a third optical material having a medium index of refraction and a fourth optical material having a second low index of refraction, wherein the medium index of refraction is between the second low index of refraction and the high index of refraction and wherein the first optical material is zirconium oxide, classified in G02B 5/283.
VII. Claims 1 and 9, drawn to a device with UV absorbing layer wherein the multiple layers of optical material comprise multiple alternating layers of a third optical material having a medium index of refraction and a fourth optical material having a second low index of refraction, wherein the medium index of refraction is between the second low index of refraction and the , classified in G02B 5/283
VIII. Claims 1 and 10, drawn to a device with UV absorbing layer wherein the multiple layers of optical material comprise multiple alternating layers of a third optical material having a medium index of refraction and a fourth optical material having a second low index of refraction, wherein the medium index of refraction is between the second low index of refraction and the high index of refraction and wherein the plurality of alternating layers and the durability coating form a multilayer reflective mirror within a laser cavity in a ring laser gyroscope, classified in G01C 19/661.
IX. Claims 11-13, drawn to a laser block assembly wherein the fourth optical material and the second optical material are the same material, classified in H01S 5/028 .
X. Claims 11, 12, and 14, drawn to a laser block assembly wherein the multiple alternating layers are a combination of quarter wavelength thick and half wavelength thick layers, classified in H01S 5/028.
XI. Claims 11, 12, and 15, drawn to a laser block assembly wherein a top layer of the fourth optical material is a half wavelength thick, classified in H01S 5/0283.
XII. Claims 16 and 17, drawn to a method of making a reflective portion of a multilayer mirror wherein the third index of refraction optical material has an index of refraction greater than the first index of refraction optical material and the fourth index of refraction optical material but less than the second index of refraction optical material and wherein the fourth index of refraction optical material and the second index of refraction optical material are the same material, classified in H01S 5/028.
. Claims 16 and 18, drawn to a method of making a reflective portion of a multilayer mirror wherein the third index of refraction optical material has an index of refraction greater than the first index of refraction optical material and the fourth index of refraction optical material but less than the second index of refraction optical material and wherein the third plurality of layers and the fourth plurality of layers are a combination of quarter wavelength thick and half wavelength thick layers, classified in H01S 5/028.
XIV. Claims 16 and 19, drawn to a method of making a reflective portion of a multilayer mirror wherein the third index of refraction optical material has an index of refraction greater than the first index of refraction optical material and the fourth index of refraction optical material but less than the second index of refraction optical material and wherein a top layer of the fourth index of refraction optical material is a half wavelength thick, classified in H01S 5/0283.
XV. Claims 16 and 20, drawn to a method of making a reflective portion of a multilayer mirror wherein the third index of refraction optical material has an index of refraction greater than the first index of refraction optical material and the fourth index of refraction optical material but less than the second index of refraction optical material wherein the third plurality of layers are made of aluminum oxide, classified in H01S 5/028.

The inventions are independent or distinct
The inventions are independent or distinct, each from the other because:

Inventions I to VIII are independent/distinct from Inventions IX to XI
I to VIII and Inventions IX to XI are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Inventions IX to XI (i.e. combination) do not need absorb ultraviolet light required by Inventions IX to XI (subcombination).  The subcombination has separate utility such as window/eyeglass tint.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions I to VIII are independent/distinct from Inventions XII to XV
Inventions I to VIII and Inventions XIII to XV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § the process can make a different product wherein the multiple layers do not absorb ultraviolet light.

Inventions IX to XI are independent/distinct from Inventions XII to XV
Inventions IX to XI and Inventions XII to XV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process can make a different product such as a tint for a window or eyeglasses.

Inventions I to VIII are distinct products from each other
Inventions I to VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different design.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Invention I has an exclusive design where the fourth optical material and the second optical material are the same material. This is not required in Inventions II to VIII.

Invention III has an exclusive design where a top layer of the fourth optical material is a half wavelength thick. This is not required in Inventions I, II, and IV to VIII.
Invention IV has an exclusive design where the third optical material is aluminum oxide. This is not required in Inventions I-III and V to VIII.
Invention V has an exclusive design where the fourth optical material is silicon oxide. This is not required in Inventions I-IV and VI to VIII.
Invention VI has an exclusive design where the first optical material is zirconium oxide. This is not required in Inventions I-V and VII to VIII.
Invention VII has an exclusive design where the second optical material is silicon oxide. This is not required in Inventions I-VI and VIII.
Invention VIII has an exclusive design where the plurality of alternating layers and the durability coating form a multilayer reflective mirror within a laser cavity in a ring laser gyroscope. This is not required in Inventions I to VII.

Inventions IX to XI are distinct products
Inventions IX to XI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different design.  

Invention IX has an exclusive design where the fourth optical material and the second optical material are the same material. This is not required in Inventions X and XI.
Invention X has an exclusive design where the thickness of multiple alternating layers are a combination of quarter wavelength thick and half wavelength thick layers. This is not required in Inventions IX and XI.
Invention XI has an exclusive design where a top layer of the fourth optical material is a half wavelength thick. This is not required in Inventions IX and X.

Inventions XII to XV are distinct processes from each other
Inventions XII to XV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different operations.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention XII has an exclusive operation of where the fourth optical material and the second optical material are made of the same material. This is not required in Inventions XII-XV.

Invention XIV has an exclusive design where a top layer of the fourth optical material is made a half wavelength thick. This is not required in Inventions XII, XIII, and XV.
Invention XV has an exclusive design where a top layer of the fourth optical material is made a half wavelength thick. This is not required in Inventions XII to XIV.

Restriction is proper because of serious search/examination burden.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each invention requires a different search query that is not required for the other inventions and some inventions have different classification searches as identified by the different classifications above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Linking claims:
Claim 1 link(s) inventions I to VIII.
Claim 2 links inventions I to III.
Claims 11 and 12 link inventions IX to XI.
Claim 16 links inventions XII to XV.   

The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), identified above.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
A telephone call was not made to request an oral election to the above restriction requirement due to the complexity of the restriction requirement.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886